Citation Nr: 1529010	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-04 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for service-connected residuals of cholecystectomy with scar.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Shannon K. Holstein, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from August 1985 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

In a June 2010 rating decision, the RO denied service connection for PTSD.  In the same decision, the RO granted service connection for residuals of cholecystectomy and awarded an initial, noncompensable rating effective August 12, 2009.  The Veteran did not appeal the initial rating assigned for the residuals of cholecystectomy, and no new and material evidence regarding this disability was received within one year.    

In March 2011, the RO reconsidered the claim for PTSD and again denied the claim.  The Veteran initiated an appeal as to the denial of PTSD by submitting a timely notice of disagreement (NOD) in April 2011.  In October 2011, the RO granted service connection for PTSD and assigned an initial 50 percent rating, effective August 12, 2009.  Within one year of the October 2011 rating decision, new and material evidence (i.e., an October 2012 VA examination report) was received with respect to the PTSD claim.  In November 2012, the RO readjudicated the claim, and continued the initial 50 percent rating assigned for PTSD.  The RO also continued a noncompensable rating for the service-connected residuals of cholecystectomy.  An NOD was received from the Veteran in May 2013.  

On these facts, a claim for a higher rating for PTSD has been pending since the October 2011 rating decision.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1368(Fed. Cir. 2011).  In contrast, because the Veteran never filed an NOD with the initial rating assigned for service-connected residuals of cholecystectomy, and because new and material evidence was not received within a year of the June 2010 decision, the appeal involves a claim for increase for that disability.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Accordingly, the claims on appeal have been characterized in light of the distinction noted in Fenderson, supra, which distinguishes initial rating claims from a claim for an increased rating for already service-connected disability.  

For reasons explained below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.  


REMAND

Additional evidentiary development is needed to ensure due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to all issues on appeal, there are outstanding records that must be obtained for consideration.  The evidentiary record includes VA outpatient treatment records dated from July 2008 to January 2014 and private treatment records from the Wanblee Indian Health Center dated from August 1995 to July 2009, which document treatment the Veteran has received for her mental health and gastrointestinal issues.  There is evidence, however, which suggests that there are more recent records available from each provider.  

In January 2015, the Veteran's attorney submitted additional evidence in support of the Veteran's PTSD claim, including a statement discussing the Veteran's treatment throughout the course of the appeal.  The Veteran's attorney noted that in February 2009 and in August 2009, the Veteran was admitted as an inpatient to South Dakota Human Services Center in Yankton, South Dakota and, since that time, has received therapy from Dr. D.D., a VA psychiatrist at the VA medical center in Hot Springs.  As noted, the evidentiary record contains VA treatment records dated through January 2014; however, in her statement, the Veteran's attorney referred to treatment the Veteran has received from Dr. D.D since that time, including in March, May, and June 2014.  Notably, in March 2014, Dr. D.D. rendered a statement as to the Veteran's employability but this treatment record is not associated with the record.  The Veteran's attorney also reported that the Veteran was admitted to Rapid City Regional Hospital in August 2014 for a medication overdose.  

Similarly, while the file includes treatment records from Wanblee Indian Health Center dated from August 1995 to July 2009, the available VA treatment records suggest the Veteran has continued to receive treatment and medication from providers at Wanblee since then.  See VA treatment records dated September 2011 and June 2012. 

Because VA has been put on notice that there are outstanding VA and private treatment records that likely contain information and evidence relevant to each claim on appeal, the AOJ must obtain all outstanding, pertinent records of evaluation and/or treatment dated since July 2009 from South Dakota Human Services Center, Rapid City Hospital, Wanblee Indian Health Center, as well as any VA treatment records since January 2014.  

After receiving such updated treatment records, the AOJ should review them and conduct any additionally indicated development, to include affording the Veteran any contemporaneous VA examination deemed necessary for the adjudication of her increased rating claim for service-connected residuals of cholecystectomy.  

With respect to the PTSD claim on appeal, the Board finds that another VA examination and opinion are needed to determine the nature and severity of this disability.  

Throughout this appeal, the Veteran has been diagnosed with PTSD, as well as psychotic disorder, not otherwise specified, and cognitive disorder, not otherwise specified.  See VA examination reports dated September 2011 and October 2012; see also VA outpatient treatment records.  The physicians who conducted the VA examinations distinguished the symptoms attributable to each diagnosis, noting that the Veteran's occasional auditory and visual hallucinations are attributable to her psychotic disorder, that her short-term memory loss is attributable to her cognitive disorder which developed as a result of a motor vehicle accident (MVA) in September 2008, and that her remaining symptoms are attributable to her service-connected PTSD.  See id.  The VA examiners did not offer rationale as to why the Veteran's hallucinations are not attributable to her service-connected PTSD.  The examiners' failure to provide a rationale frustrates judicial review in this case, particularly given that a private psychologist, Dr. D.M.W., has attributed the Veteran's hallucinations (as well as dissociative episodes) to her PTSD.  See January 2015 statement from Dr. D.M.W.  

In this context, the Board notes that, in December 2013, the Veteran's VA physician, Dr. D.D., noted the Veteran had recently experienced two dissociative episodes and questioned whether the Veteran's report of problems with attention, focus, and memory were potentially symptoms of Attention Deficit Hyperactivity Disorder (ADHD).  While Dr. D.D. reserved judgement on the presence of ADHD until the next visit (records of which are not currently associated with the record but will be obtained on remand), the Board finds this evidence suggests that the Veteran's PTSD has increased in severity since the last VA examination was conducted in October 2012.  In this regard, the Board further notes that the Veteran's GAF scores have declined since the October 2012 VA examination (where her GAF attributable to PTSD was reported as 60), with a GAF score of 38 reported at the December 2013 visit.  

In light of the foregoing, the Board concludes the Veteran should be afforded a VA examination to determine the current nature and severity of her service-connected PTSD disability and obtain an additional medical opinion as to what symptoms are attributable to her service-connected PTSD alone.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)). 

The Veteran also seeks entitlement to a TDIU and contends that she is unable to work due to her service-connected PTSD.  The pending claims for increased ratings for PTSD and residuals of cholecystectomy may have an impact on the TDIU claim.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that she identify any healthcare provider who has provided treatment for her mental health problems and residuals of cholecystectomy since 2009.  After securing any necessary authorization from her, obtain all outstanding treatment records, to include all outstanding treatment records from the South Dakota Human Services Center, Rapid City Regional Hospital, and the Wanblee Indian Health Center dated since July 2009.  Also obtain VA medical records from the appropriate facilities since January 2014.  

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e). 

2.  After receiving such updated treatment records, the AOJ should review them and conduct any additionally indicated development, to include affording the Veteran any contemporaneous VA examination deemed necessary for the adjudication of her increased rating claim for service-connected residuals of cholecystectomy.  

3.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all symptoms and manifestations of the Veteran's service-connected PTSD.  To the extent possible, the examiner should distinguish between the impairment caused by the service-connected PTSD and any impairment caused by any nonservice-connected psychiatric disorders that are identified upon current examination or upon review of the record.  

The examiner must also specifically address the impact PTSD has on the Veteran's ability to obtain and/or engage in substantially gainful employment. 

A complete medical rationale for all opinions expressed must be provided.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her attorney should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

